Exhibit 10.14

CTI BIOPHARMA CORP.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is dated as of
[___________, 20__] (the “Grant Date”) by and between CTI BioPharma Corp., a
Washington corporation (the “Company”), and [______________]
(the “Participant”).

W I T N E S S E T H

WHEREAS, pursuant to and under the CTI BioPharma Corp. 2007 Equity Incentive
Plan (the “Plan”), the Company desires to grant to the Participant, effective as
of the date hereof, a restricted stock award (the “Award”), upon the terms and
conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

1.     Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

2.     Grant.  According to and subject to the terms and conditions of this
Award Agreement and the Plan, the Company hereby grants to the Participant an
Award with respect to an aggregate of [______________] restricted shares of
common stock of the Company (the “Restricted Shares”).  A copy of the Plan is
publicly available and has been filed with the Securities and Exchange
Commission and will be furnished to the Participant upon the Participant’s
request.

3.     Vesting; Forfeiture.

(a)     Vesting.  Subject to Sections 3(b) and (c) below, the Award shall vest
and become nonforfeitable with respect to [________] percent of the total number
of Restricted Shares subject to the Award (subject to adjustment under Section
4.3 of the Plan) on each of [______________]; provided, however, if the
Participant is a Director and a Change in Control occurs, any Restricted Shares
subject to the Award that are outstanding and unvested immediately prior to the
Change in Control shall accelerate and become vested upon (or, to the extent
necessary to give effect to the acceleration, immediately prior to) the Change
in Control].

(b)     Termination of Service Date.  Notwithstanding any other provision
herein, upon the date on which the Participant has a Termination of Service
(regardless of the reason for such Termination of Service, whether with or
without cause, voluntarily or involuntarily, or due to death or disability) (the
“Termination Date”), the Participant’s Restricted Shares (and related Restricted
Property as defined in Section 8 hereof), to the extent such shares have not
become vested pursuant to Section 3(a) above, as of the Termination Date, shall
be forfeited to the Company as provided in Section 3(c) below, upon the
Termination Date; provided, however, that if the Participant is a U.S. employee
and is entitled to any accelerated vesting of the Restricted Shares in
connection with such Termination of Service either pursuant to Section 9.1 of
the Plan or pursuant to the express provisions of any employment agreement,
service agreement, severance agreement or similar agreement between the
Participant and the Company or any Subsidiary or Affiliate then in effect (a
“Service Agreement”), such accelerated vesting provisions shall apply.  The
determination of whether a Termination of Service has occurred shall be made in
accordance with the terms of the Plan including, without limitation, Sections
2.50 and 9.3 of the Plan.  Unless otherwise expressly provided by the Company,
in the event that: (1) the Participant is, on the Grant Date, both an Employee
and a Director, the determination of whether a Termination of Service has
occurred with respect to the Participant shall be determined by reference to the
date on which the Participant is no longer an Employee as provided in Section
2.50(a) of the Plan; and (2) in the event the Participant is, on the Grant Date,
both a Nonemployee Director and a Consultant (but is not then an Employee), the
determination of whether a Termination of Service has occurred with respect to
the Participant shall be determined by reference to the date on which the
Participant is no longer a Nonemployee Director as provided in Section 2.50(c)
of the Plan.

 

--------------------------------------------------------------------------------

(c)     Forfeiture Procedures. Upon the occurrence of any forfeiture of
Restricted Shares pursuant to Section 3(b) above, such unvested, forfeited
Restricted Shares and related Restricted Property shall be automatically
transferred to the Company as of the applicable forfeiture date without any
other action by the Participant (or the Participant’s beneficiary or personal
representative in the event of the Participant’s death or disability, as
applicable).  No consideration shall be paid by the Company with respect to such
transfer.  The Company may exercise its powers under Section 7(d) hereof and
take any other action necessary or advisable to evidence such transfer.  The
Participant (or the Participant’s beneficiary or personal representative in the
event of the Participant’s death or disability, as applicable) shall deliver any
additional documents of transfer that the Company may request to confirm the
transfer of such unvested, forfeited Restricted Shares and related Restricted
Property to the Company.

4.     Continuance of Employment/Service Required; No Employment/Service
Commitment.  The Participant must remain employed by, or continue to provide
services to, the Company or any Subsidiary or Affiliate through each applicable
vesting date in order to vest in the Restricted Shares.  Employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a Termination of Service as
provided in Section 3 above or under the Plan.

The Restricted Shares and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Company or any
Subsidiary or Affiliate nor shall it create a right to employment or be
interpreted as forming an employment or services contract with the Company or
any Subsidiary or Affiliate and shall not interfere with the ability of the
Company or any Subsidiary or Affiliate, as applicable, to terminate the
Participant’s employment or service relationship (if any) or affect the right of
the Company or any Subsidiary or Affiliate to increase or decrease the
Participant’s other compensation.  Nothing in this Award Agreement, however, is
intended to adversely affect any contractual right(s) of the Participant,
independent of the Award and this Award Agreement, between the Participant and
Company or any Subsidiary or Affiliate without his or her consent thereto.

5.     Dividend and Voting Rights.  After the Grant Date, the Participant shall
be entitled to cash dividends and voting rights with respect to the Restricted
Shares; provided, however, that such rights shall terminate immediately as to
any Restricted Shares that are forfeited pursuant to Section 3 above; and
provided, further, that the Participant agrees that promptly following any such
forfeiture of Restricted Shares, the Participant will make a cash payment to the
Company equal to the amount of any cash dividends received by the Participant in
respect of any such unvested, forfeited Restricted Shares.  To the extent the
Restricted Shares are forfeited after the record date and before the payment
date for a particular dividend, the Participant shall, promptly after the
dividend is paid, make a cash payment to the Company equal to the amount of any
such cash dividend received by the Participant in respect of such forfeited
Restricted Shares.

6.     Restrictions on Transfer.  Prior to the time that they have become vested
pursuant to Section 3 hereof, neither the Restricted Shares, nor any interest
therein, amount payable in respect thereof, or Restricted Property (as defined
in Section 8 hereof) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily.  The
transfer restrictions of this Section 6 shall not apply to (a) transfers to the
Company, or (b) transfers by will or the laws of descent and distribution.

7.      Stock Certificates.  The Company shall issue the Restricted Shares
subject to the Award either: (a) in book entry form; or (b) in certificate form,
as follows:

(a)     Book Entry Form.  Registered in the name of the Participant with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.

(b)     Certificates to be Held by Company; Legend.  Any certificates
representing the Restricted Shares that may be delivered to the Participant by
the Company prior to vesting shall be redelivered to the Company to be held by
the Company until the restrictions on such Restricted Shares lapse and the
Restricted Shares vest or the Restricted Shares represented thereby have been
forfeited hereunder.  Such certificates shall bear the following legend and any
other legends the Company may determine to be necessary or advisable to comply
with all applicable laws, rules, and regulations:

“The ownership of this certificate and the shares of common stock evidenced
hereby and any interest therein are subject to substantial restrictions on
transfer under an Agreement entered into between the registered owner and CTI
BioPharma Corp.  A copy of such Agreement is on file in the office of the
Secretary of CTI BioPharma Corp.”

2

--------------------------------------------------------------------------------

(c)     Delivery of Certificates Upon Vesting.  Promptly after the vesting of
any shares of Restricted Shares pursuant to Section 3 hereof and the
satisfaction of any and all related Tax-Related Items pursuant to Section 9, the
Company shall, as applicable, either remove the notations on any Restricted
Shares issued in book entry form which have vested or deliver to the Participant
a certificate or certificates without any vesting restriction legend(s)
evidencing the number of Restricted Shares which have vested (or, in either
case, such lesser number of Restricted Shares as may result after giving effect
to Section 9).  The Participant (or the beneficiary or personal representative
of the Participant in the event of the Participant’s death or disability, as the
case may be) shall deliver to the Company any representations or other documents
or assurances as the Company or its counsel may determine to be necessary or
advisable in order to ensure compliance with all applicable laws, rules, and
regulations with respect to the grant of the Award and the delivery of shares of
common stock (“Shares”) in respect thereof.  The Shares so delivered shall no
longer be Restricted Shares.

(d)     Stock Power; Power of Attorney.  Concurrently with the execution and
delivery of this Award Agreement, the Participant shall deliver to the Company
an executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to the Restricted Shares.  The Company shall not deliver any share
certificates in accordance with this Award Agreement unless and until the
Company shall have received such stock power executed by the Participant.  The
Participant, by acceptance of the Award, shall be deemed to appoint, and does so
appoint by execution of this Award Agreement, the Company and each of its
authorized representatives as the Participant’s attorney(s)‑in‑fact to effect
any transfer of unvested forfeited shares (or shares otherwise reacquired by the
Company hereunder) to the Company as may be required pursuant to the Plan or
this Award Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

8.     Adjustments upon Specified Events.  Upon the occurrence of certain events
relating to the Company’s common stock contemplated by Section 4.3 of the Plan,
the Committee shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award.  If any
adjustment is made under Section 4.3 of the Plan and the Restricted Shares are
not fully vested upon such event or prior thereto, the restrictions applicable
to such Restricted Shares shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Shares” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Shares.  Such Restricted Property shall vest at such
times and in such proportion as the Restricted Shares to which the Restricted
Property is attributable vest, or would have vested pursuant to the terms hereof
if such Restricted Shares had remained outstanding.  To the extent that the
Restricted Property includes any cash (other than regular cash dividends), such
cash shall be invested, pursuant to policies established by the Committee, in
interest bearing, Federal Deposit Insurance Corporation insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Committee, the earnings on which shall be added to and become a part of the
Restricted Property.

9.     Tax Withholding.  The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary or Affiliate
employing or retaining the Participant, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”), is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Subsidiary or Affiliate employing or retaining the
Participant.  The Participant further acknowledges that the Company and/or the
Subsidiary or Affiliate employing or retaining the Participant (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Shares, including, but not
limited to, the grant, vesting or release of the Restricted Shares, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (2) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Shares to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result except as otherwise provided in the Award Agreement or
any other agreement with the Participant.  Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Participant acknowledges that the Company and/or the Subsidiary
or Affiliate employing or retaining the Participant (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Subsidiary or Affiliate employing or retaining the Participant to
satisfy all Tax-Related Items.  In this regard, the Participant authorizes the
Company and/or the Subsidiary or Affiliate employing or retaining the
Participant, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

(a)     withholding from the Participant’s wages or other cash compensation
payable to the Participant by the Company and/or the Subsidiary or Affiliate
employing or retaining the Participant; or

3

--------------------------------------------------------------------------------

(b)     withholding from proceeds of the sale of Shares released upon vesting of
the Restricted Shares either through:

·

a voluntary sale by the Participant by providing irrevocable instructions to the
broker designated by the Participant to remit funds required to satisfy all or a
portion of the Tax-Related Items to the Company and/or the Subsidiary or
Affiliate employing or retaining the Participant; or

·

through a mandatory sale arranged by the Company on the Participant’s behalf
pursuant to this authorization (without further consent); or

(c)     withholding of Shares to be issued upon settlement of the Restricted
Shares if permitted by the Company, in its sole discretion. The withholding of
Shares shall be subject to such rules and procedures as the Committee may
impose, and shall not be available if the Participant makes or has made an
election pursuant to Section 83(b) of the Code with respect to such Award.

Depending on the withholding method, the Company and/or the Subsidiary or
Affiliate employing or retaining the Participant may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the common stock equivalent.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, in no
event will Shares be withheld in excess of the applicable minimum statutory
withholding rate.  Further, for tax purposes, the Participant is deemed to have
been issued the full number of Shares subject to the Restricted Shares,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.

Finally, the Participant agrees to pay to the Company or the Subsidiary or
Affiliate employing or retaining the Participant, including through a payment in
cash or check, any amount of Tax-Related Items that the Company or the
Subsidiary or Affiliate employing or retaining the Participant may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

10.     Nature of Grant.  In accepting the Award of the Restricted Shares, the
Participant acknowledges, understands and agrees that:

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;

(b)     the Award of the Restricted Shares is voluntary and occasional and does
not create any contractual or other right to receive future Awards, or benefits
in lieu of Awards, even if Awards have been granted in the past;

(c)     all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;

(d)     the Participant is voluntarily participating in the Plan;

(e)     the Restricted Shares and the Shares subject to the Restricted Shares
are not intended to replace any pension rights or compensation;

(f)     the Restricted Shares and the Shares subject to the Restricted Shares,
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g)     the future value of the Shares is unknown, indeterminable and cannot be
predicted with certainty;

(h)     unless otherwise provided in the Plan or by the Company in its sole
discretion, the Restricted Shares and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Shares or any
such benefits transferred to, or assumed by, another company nor be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Company’s Shares; and

(i)     the Participant acknowledges and agrees that neither the Company nor any
Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Shares or of any amounts due
to the Participant pursuant to the vesting of the Restricted Shares or
subsequent sale of Shares acquired under the Plan.

4

--------------------------------------------------------------------------------

11.     No Advice Regarding Grant.  The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Restricted Shares (including, without limitation, to determine the federal,
foreign, state, local, estate and/or gift tax consequences with respect to the
Award) or to his or her participation in the Plan.  Neither the Company nor any
of its officers, directors, affiliates or advisors makes any representation
(except for the terms and conditions expressly set forth in this Award
Agreement) or recommendation with respect to the Award or the Participant’s
participation in the Plan.

12.     Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data by and among, as applicable, the Company, the
Participant’s employer and any Subsidiaries or Affiliates ("Data") for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company, the
Participant’s employer or any Subsidiary or Affiliate retaining the Participant
may hold certain personal information about Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Restricted Shares or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.  The
Participant understands that Data may be transferred to E*Trade Financial
Services, Inc. or any other possible recipients which may be assisting the
Company (presently or in the future) with the implementation, administration and
management of the Plan.  The Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country.  The Participant understands that,
if he or she resides outside the United States, the Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Participant’s employer’s human resources representative or the
Subsidiary or Affiliate retaining the Participant.  The Participant authorizes
the Company, E*Trade Financial Services, Inc. and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan.  The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.  The Participant understands that, if he or she resides outside the
United States, the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s employer’s human resources
representative or the Subsidiary or Affiliate retaining the
Participant.  Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis.  If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service and career with the
Participant’s employer or the Subsidiary or Affiliate retaining the Participant
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company may not be able to
grant Restricted Shares to the Participant or administer or maintain such
Restricted Shares. Therefore, Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s employer’s human
resources representative or the Subsidiary or Affiliate retaining the
Participant.

13.     Insider Trading Restrictions/Market Abuse Laws.  The Participant
acknowledges that the Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions, including the United
States and the Participant’s country of residence (if different), which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Restricted Shares) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdictions, including the United States and the
Participant’s country of residence).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.

14.     Notices.  Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s address
last reflected on the Company’s payroll records or at such other address as
either party may hereafter designate in writing to the other.  Any notice shall
be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government or any equivalent
non-United States postal office.  Any such notice shall be given only when
received, but if the Participant is no longer employed by or providing services
to the Company or a Subsidiary, shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 14.

5

--------------------------------------------------------------------------------

15.     Plan.  The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by reference.  The Participant agrees to be bound by the terms of the
Plan and this Award Agreement.  The Participant acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award
Agreement.  Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not (and shall not be deemed to) create any rights in
the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Committee so conferred by
appropriate action of the Board or the Committee under the Plan after the date
hereof.

16.     Entire Agreement.  This Award Agreement and the Plan (and, if the
Participant is a U.S. employee, any Service Agreement as to any accelerated
vesting right as contemplated by Section 3(b), but only as to such an
accelerated vesting right) constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. In the event of any conflict between this
Award Agreement, the Plan and Service Agreement (if any) in effect, the terms of
the Plan shall control.  Notwithstanding the foregoing, the treatment of the
Award upon a Termination of Service and/or a Change in Control shall be as set
forth in the Service Agreement (if any) in effect between the Company or any
Subsidiary or Affiliate in the event of any conflict with the Plan or this Award
Agreement. As used in this Section 16, the term “Service Agreement” means any
employment agreement, service agreement, severance agreement or similar
agreement between the Participant and the Company or any Subsidiary or Affiliate
in effect.

The Plan may be amended, suspended or terminated pursuant to Section 10.1 of the
Plan.  This Award Agreement may be amended by the Committee from time to time,
provided that any such amendment must be in writing and signed by the
Company.  Except as otherwise provided in the Plan, any such amendment that
materially and adversely affects the Participant’s rights under this Award
Agreement requires the consent of the Participant in order to be effective with
respect to the Restricted Shares, provided that such consent shall not be
required if the Committee determines, in its sole and absolute discretion, that
the amendment is required or advisable in order for the Company, the Plan or
this Award to satisfy applicable law, to meet the requirements of any accounting
standard or to avoid any adverse accounting treatment. The Company may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Participant hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

17.     Counterparts.  This Award Agreement may be executed simultaneously in
any number of counterparts, including through electronic transmission, each of
which counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.  

18.     Section Headings.  The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

19.     Governing Law; Venue.  This Award Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Washington
without regard to conflict of law principles thereunder.  For purposes of
litigating any dispute that arises under this grant or the Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Washington, and agree that such litigation shall be conducted in the courts of
King County, Washington, or the federal courts for the United States for the
Western District of Washington, where this grant is made and/or to be performed.

20.     Clawback Policy.  The Restricted Shares are subject to the terms of any
recoupment, clawback or similar policies of the Company as may be in effect from
time to time, as well as any similar provisions of applicable law (in each case,
without regard to whether any such policy or applicable law was implemented or
promulgated, as applicable, after the date the Restricted Shares were granted),
any of which could in certain circumstances require repayment or forfeiture of
the Restricted Shares or other cash or property received with respect to the
Restricted Shares (including any value received from a disposition of the
Shares).

21.     Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

22.     Severability.  The provisions of this Award Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

23.     Imposition of Other Requirements.  Subject to Section 16 of this Award
Agreement, the Company reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Restricted Shares and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

6

--------------------------------------------------------------------------------

24.     Effect of this Agreement.  Subject to the Company’s right to terminate
the Restricted Shares pursuant to Section 9.1 of the Plan, this Award Agreement
shall be assumed by, be binding upon and inure to the benefit of any successor
or successors to the Company.

25.     Other Equity Awards.  The Participant agrees that, if the Participant
works or resides in the U.S., this award of Restricted Shares, together with any
other equity awards previously granted by the Company to the Participant, are in
complete satisfaction of any and all rights that the Participant may have to
receive stock options, restricted stock, restricted stock units, or any other
equity or equity-based award in or with respect to the Company.

By signing this Award Agreement, the Participant agrees that he or she
understands and accepts the terms and conditions of the Restricted Shares set
forth in this Award Agreement and the Plan.

***

 

 

CTI BIOPHARMA CORP.,

 

a Washington corporation

 

 

 

By:

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name

 

 

 

7

--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between CTI BioPharma Corp., a Washington corporation (the “Company”), and the
individual named below (the “Individual”) dated as of _____________, 20__, the
Individual hereby sells, assigns and transfers to the Company, an aggregate
________ Shares of the Company, standing in the Individual’s name on the books
of the Company and represented by book entry or stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Company, with full power of
substitution in the premises.

Dated: _____________, ________

 

 

 

 

Signature

 

 

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature
line.  The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.

 